Applicant Argues:
	On page 8 of the remarks, Applicant argues that Chatterjee does not disclose an overlapping situation between two PUSCHs. As well-known in the art, the technical functionality of SRS and PUSCH are totally different from each other. Namely, the teaching of Chatterjee that discloses the overlapping situation between SRS and PUSCH cannot motivate to deduce the Applicant's claimed invention of an overlapping situation between two PUSCHs.
	In response, the Examiner respectfully disagrees
PUSCH is defined as a physical uplink shared channel, i.e. a channel shared for uplink transmissions. Chatterjee teaches in [0071]-[0072] for example a sounding reference signal (SRS) which is transmitted by a UE on the uplink. Hence SRS is an uplink signal transmitted on uplink resource/channel. Therefore, using the broadest reasonable interpretation, SRS is also a physical uplink shared channel since it is transmitted by a UE on the uplink and the SRS can collide with other PUSCH.
In light of this, and using the broadest reasonable interpretation for the term PUSCH, Chatterjee does indeed suggest overlapping situation between two PUSCHs wherein SRS is interpreted as a PUSCH signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/           Primary Examiner, Art Unit 2478